Case 15-52823   Doc 232   Filed 12/14/18 Entered 12/14/18 14:44:53   Desc Main
                           Document     Page 1 of 17
Case 15-52823   Doc 232   Filed 12/14/18 Entered 12/14/18 14:44:53   Desc Main
                           Document     Page 2 of 17
Case 15-52823   Doc 232   Filed 12/14/18 Entered 12/14/18 14:44:53   Desc Main
                           Document     Page 3 of 17
Case 15-52823   Doc 232   Filed 12/14/18 Entered 12/14/18 14:44:53   Desc Main
                           Document     Page 4 of 17
Case 15-52823   Doc 232   Filed 12/14/18 Entered 12/14/18 14:44:53   Desc Main
                           Document     Page 5 of 17
Case 15-52823   Doc 232   Filed 12/14/18 Entered 12/14/18 14:44:53   Desc Main
                           Document     Page 6 of 17
Case 15-52823   Doc 232   Filed 12/14/18 Entered 12/14/18 14:44:53   Desc Main
                           Document     Page 7 of 17
Case 15-52823   Doc 232   Filed 12/14/18 Entered 12/14/18 14:44:53   Desc Main
                           Document     Page 8 of 17
Case 15-52823   Doc 232   Filed 12/14/18 Entered 12/14/18 14:44:53   Desc Main
                           Document     Page 9 of 17
Case 15-52823   Doc 232   Filed 12/14/18 Entered 12/14/18 14:44:53   Desc Main
                          Document      Page 10 of 17
Case 15-52823   Doc 232   Filed 12/14/18 Entered 12/14/18 14:44:53   Desc Main
                          Document      Page 11 of 17
Case 15-52823   Doc 232   Filed 12/14/18 Entered 12/14/18 14:44:53   Desc Main
                          Document      Page 12 of 17
Case 15-52823   Doc 232   Filed 12/14/18 Entered 12/14/18 14:44:53   Desc Main
                          Document      Page 13 of 17
Case 15-52823   Doc 232   Filed 12/14/18 Entered 12/14/18 14:44:53   Desc Main
                          Document      Page 14 of 17
Case 15-52823   Doc 232   Filed 12/14/18 Entered 12/14/18 14:44:53   Desc Main
                          Document      Page 15 of 17
Case 15-52823   Doc 232   Filed 12/14/18 Entered 12/14/18 14:44:53   Desc Main
                          Document      Page 16 of 17
Case 15-52823   Doc 232   Filed 12/14/18 Entered 12/14/18 14:44:53   Desc Main
                          Document      Page 17 of 17
